Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-11, 13 and 15 are allowed. 


	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “generate, in case that logical channel groups have data available for transmission and a number of padding bits is larger than a size of a short buffer status report (BSR) plus a subheader associated with the short BSR and is smaller than a size of a long BSR plus a subheader associated with the long BSR, a long truncated BSR informing of data volume for part of the logical channel groups, and transmit the long truncated BSR to a base station, wherein the long truncated BSR includes the data volume for the part of the logical channel groups following a decreasing order of a highest priority logical channel among a plurality of logical channels in each of the logical channel groups, and wherein the decreasing order of the highest priority logical channel among the plurality of logical channels in each of the logical channel groups is determined based on a logical channel having a highest priority, regardless of whether the logical channel has data, in each of the logical channel groups “. 

As to claims 2, 3, 5, 7 and 8, the claims are allowed as being dependent from an allowable claim.

As to claim 9, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 10, 11, 13 and 15, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467